DETAILED ACTION
	The following action is in response to application 17/592,897 filed on February 4, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claims 1-8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Please Note:  the claims are enabled by the original specification (see pages 8-9), but none of the drawings show the claimed limitations.  It is suggested applicant include a basic control diagram with the limitation steps and also amend the specification to reflect the addition of the new drawing.
 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 7-8 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe ‘863.  With regard to claim 1, Watanabe teaches a method of operating a vehicle, the vehicle comprising: an engine 1; a throttle operator @33 being moveable by a driver of the vehicle; a throttle valve regulating airflow to the engine, a throttle valve position being based at least in part on the throttle operator position; a continuously variable transmission (CVT) operatively connected to the engine, the CVT including a driving pulley 14, a driven pulley 15, and a belt 16 operatively connecting the driving pulley to the driven pulley; at least one ground engaging member 9 operatively connected to the driven pulley and comprising at least one of: a wheel and a track; a piston 14a operatively connected to the driving pulley for applying a piston force to the driving pulley when actuated and thereby changing an effective diameter of the driving pulley; and a control unit 40 for controlling actuation of the piston and the piston force, the method comprising: determining a driven pulley speed Ns of the driven pulley; detecting an uphill stand condition S1,S5 indicative of the vehicle being stopped on an uphill; responsive to the detection of the uphill stand condition, controlling the piston force based on the driven pulley speed (S3 to S6; drains 14a via 27).  With regard to claim 2, Watanabe teaches the method, wherein the vehicle further comprises a brake operatively connected to the at least one ground engaging member, the uphill stand condition comprising: an actuation of the brake followed by a deactuation of the brake (S2=Y to S2=N); and at least one of the throttle operator position being lower than an uphill stand throttle operator threshold (S4 = N; Th < above zero); and the throttle valve position being lower than an uphill stand throttle valve threshold.  With regard to claim 7, Watanabe teaches the method, wherein the piston 14a is at least one of: pneumatically actuated and hydraulically actuated.  With regard to claim 8, Watanabe teaches the method, further comprising: determining an engine speed Ne; and setting the piston force to be at least as great as a minimum piston force, the minimum piston force being predefined based on the determined engine speed (Fig. 3; as claimed, not related to uphill standing control).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe as applied to claim 2 above, and further in view of Fujiwara ‘737.  With regard to claim 3, Watanabe teaches the method wherein the uphill stand condition is based on an uphill determination based on the output speed (S5), and wherein the uphill stand condition further comprises the determination based on said output speed.  Watanabe lacks the specific teaching of sensing an inclination of the ground; and wherein the uphill stand condition further comprises the sensed inclination being uphill.  Fujiwara teaches a similar method comprising a CVT with a  driving 500 and driven 600 pulley, and engine, wherein the speed of the driven pulley is sensed (@420) and the transmission is controlled based on a detection of an uphill condition S100; wherein the uphill condition can be based on either the derivation of an output speed sensor or sensing an inclination of the ground (paragraphs 62-63); and wherein the uphill condition further comprises the sensed inclination being uphill.  It would have been obvious to one of ordinary skill before the effective filing date of the subject invention to modify Watanabe to employ an ground inclination sensor to determine the uphill stand condition in view of Fujiwara in order to prevent an unwanted rollback from occurring.  

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to show or render obvious the method of operating a vehicle as claimed, and particularly wherein controlling the piston force comprises: responsive to the driven pulley speed being negative, increasing the piston force until at least one of the following occurs: the driven pulley speed becomes zero; and the piston force becomes equal to a maximum piston force, and including the remaining structure and controls of claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nobumoto ‘138 has been cited to show a similar method comprising:  an engine 1, driving pulley 50, driven pully 52, piston 50a, throttle valve 5, driven pulley speed NO, wherein upon detecting an uphill stand condition (step 101), controlling the piston force based on the driven pulley speed (step 109).
 Yamaguchi ‘942 has been cited to show a similar method comprising:  an engine ENG, driving pulley11, driven pully 16, piston 12a,  driven pulley speed S2, wherein upon detecting an uphill stand condition S4, controlling the piston force based on the driven pulley speed S8.



FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	



Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



November 10, 2022